         Case 7:17-cv-07515-KMK Document 65 Filed 10/02/20 Page 1 of 2
            Case 7:17-cv-07515-KMK Document 64 Filed 10/01/20 Page 1 of 2

                                                      SIDLEY AUSTIN LLP                                                                                                           ., ,.t ·~
SIDLEY
                                                      787 SEVENTH AVENUE
                                                      NEW YORK, NEW YORK 10019
                                                      +1 212 839 5555


                                                                                                                                 +1 212 839 5555
                                                      AMERICA • ASIA PACIFIC • EUROPE                                            EJOYCE@SIDLEY.COM




                                                                            October 1, 2020


The Honorable Kenneth M. Karas
The Hon. Charles L. Brieant Federal Building
And United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

        Re:            United States ex rel. Cutler v. Cigna Corp. et al., No. 17 Civ. 7515 (KMK),
                       Defendants' Request to Temporarily Adjourn Pre-Motion Conference

Dear Judge Karas:

        We write to respectfully request a temporary adjournment of the pre-motion conference
currently scheduled to take place on October 8, 2020, in the above-referenced case. Relator Robert
Cutler consents to this request.

        As the Court is aware, the Government declined to intervene regarding some of Relator's
claims. Specifically, the Government declined to intervene insofar as Relator asserts Defendants
committed per se violations of the False Claims Act when they submitted diagnosis codes based
on in-home examinations because those examinations did not involve the provision of medical
treatment. See Dkt. 13.

        The Government and the Defendants have recently been in contact regarding the remaining
claims. Jointly with the Government, we request a temporary adjournment of the pre-motion con-
ference to allow the Defendants and the Government sufficient time to discuss the Government's
position as to the remaining claims. Defendants request an adjournment of the conference until a
time in December or January that is available on the Court's calendar. This is Defendants' first
adjournment request on this basis; Defendants previously submitted a letter requesting to stay re-
sponsive pleading obligations pending the disposition of its forthcoming motion to transfer this
case (although Defendants then subsequently filed a pre-motion letter regarding a motion to dis-
miss).

                                                                                            Respectfully submitted,


                                                                                            Isl Eamon P. Joyce
                                                                                             Eamon P. Joyce
                                                                                             SIDLEY AUSTIN LLP
                                                                                             787 Seventh A venue


       Sidley Austin (DC) LLP is a Oela'Nlre limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation 'Mth other Sidley Austin partnerships.
           Case 7:17-cv-07515-KMK Document 65 Filed 10/02/20 Page 2 of 2
            Case 7:17-cv-07515-KMK Document 64 Filed 10/01/20 Page 2 of 2



SIDLEY

Page 2

                                                    New York, New York 10019
                                                    Telephone: (212) 839-5555
 The conference is adjourned until 11 /12/20 at 3   ejoyce@sidley.com
 pm. This gives counsel plenty of time to
 discuss this very old case.
                                                    Robert D. Keeling (pro hac vice fothcoming)
 So Ordered.                                        Sean C. Griffin pro hac vice


~~
                                                    Arny L. DeLine pro hac vice
                                                    SIDLEY AUSTIN LLP
 10/2/20
                                                    1501 K Street NW
                                                    Washington, DC 20005
                                                    (202) 736-8000
